     Case 2:17-cr-00707-JFW Document 49 Filed 06/08/20 Page 1 of 8 Page ID #:244



 1   NICOLA T. HANNA
     United States Attorney
 2   BENJAMIN R. BARRON
     Assistant United States Attorney
 3   Chief, Santa Ana Branch Office
     DANIEL H. AHN
 4   Assistant United States Attorney
     Deputy Chief, Santa Ana Branch Office
 5   CHARLES E. PELL (Cal. Bar No. 210309)
     Assistant United States Attorney
 6   Santa Ana Branch Office
          United States Courthouse
 7        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
 8        Telephone: (714) 338-3542
          Facsimile: (714) 338-3561
 9        E-mail:     charles.e.pell2@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14   UNITED STATES OF AMERICA,                  No. CR 17-00707-JF
15              Plaintiff,                      ORDER SETTING FORTH FACTUAL
                                                FINDINGS PURSUANT TO
16                   v.                         THE CARES ACT
17   ARMEN MARTIROSYAN,
18              Defendant.
19

20        The Court, having read and considered the parties’ stipulation
21   regarding request for an order setting forth factual findings
22   regarding the necessity of proceeding by video teleconference in this
23   case, hereby issues the following factual findings:
24        (1)   On March 13, 2020, the President of the United States
25              issued a proclamation declaring a National Emergency in
26              response to the COVID-19 (Coronavirus Disease) pandemic.
27        (2)   The Governor of the State of California declared a
28              Proclamation of a State of Emergency to exist in California
                                            1
     Case 2:17-cr-00707-JFW Document 49 Filed 06/08/20 Page 2 of 8 Page ID #:245



 1              on March 4, 2020.     Health Officers from Los Angeles,

 2              Riverside, Orange, San Bernardino, Santa Barbara, San Luis

 3              Obispo, and Ventura Counties subsequently issued local

 4              emergency orders and proclamations related to public

 5              gatherings.

 6        (3)   To date, several thousand people within the Central

 7              District of California have been confirmed to be infected

 8              with COVID-19 and the number of those infected continues to

 9              rise, causing an emergency pandemic.

10        (4)   In their continuing guidance, the Centers for Disease

11              Control and Prevention and other public health authorities

12              have suggested the public avoid social gatherings in groups

13              of more than 10 people and practice physical distancing

14              (within about six feet) between individuals to potentially

15              slow the spread of COVID-19.       The virus is thought to

16              spread mainly from person-to-person contact, and no vaccine

17              currently exists.

18        (5)   These social distancing guidelines -- which are essential

19              to combatting the virus -- are generally not compatible

20              with holding in-person court hearings.

21        (6)   On March 27, 2020, Congress passed the Coronavirus Aid,

22              Relief, and Economic Security Act (“CARES Act”), which

23              authorized the Judicial Conference of the United States to

24              provide authority to Chief District Judges to permit

25              certain criminal proceedings to be conducted by video or

26              telephonic conference.

27        (7)   Under § 15002(b) of the CARES Act, “if the Judicial

28              Conference of the United States finds that emergency

                                          2
     Case 2:17-cr-00707-JFW Document 49 Filed 06/08/20 Page 3 of 8 Page ID #:246



 1              conditions due to the national emergency declared by the

 2              President under the National Emergencies Act (50 U.S.C.

 3              1601 et seq.) with respect to the Coronavirus Disease 2019

 4              (COVID–19) will materially affect the functioning of either

 5              the Federal courts generally or a particular district court

 6              of the United States, the chief judge of a district

 7              court . . . specifically finds, upon application of the

 8              Attorney General or the designee of the Attorney General,

 9              or on motion of the judge or justice, that felony pleas

10              under Rule 11 of the Federal Rules of Criminal Procedure

11              and felony sentencings under Rule 32 of the Federal Rules

12              of Criminal Procedure cannot be conducted in person without

13              seriously jeopardizing public health and safety, and the

14              district judge in a particular case finds for specific

15              reasons that the plea or sentencing in that case cannot be

16              further delayed without serious harm to the interests of

17              justice, the plea or sentencing in that case may be

18              conducted by video teleconference, or by telephone

19              conference if video teleconferencing is not reasonably

20              available.”

21        (8)   On March 29, 2020, the Judicial Conference of the United

22              States made the appropriate findings as required under the

23              CARES Act, finding specifically that “emergency conditions

24              due to the national emergency declared by the President

25              under the National Emergencies Act (50 U.S.C. § 1601, et

26              seq.) with respect to the Coronavirus Disease 2019 (COVID-

27              19) have materially affected and will materially affect the

28              functioning of the federal courts generally.”

                                          3
     Case 2:17-cr-00707-JFW Document 49 Filed 06/08/20 Page 4 of 8 Page ID #:247



 1        (9)   On March 29, 2020, the Chief Judge of this District also

 2              made the appropriate findings as required under the CARES

 3              Act, finding “that felony pleas under Rule 11 of the

 4              Federal Rules of Criminal Procedure and felony sentencings

 5              under Rule 32 of the Federal Rules of Criminal Procedure

 6              cannot be conducted in person without seriously

 7              jeopardizing public health and safety.         As a result, if

 8              judges in individual cases find, for specific reasons, that

 9              felony pleas or sentencings in those cases cannot be

10              further delayed without serious harm to the interests of

11              justice, judges may, with the consent of the defendant or

12              the juvenile after consultation with counsel, conduct those

13              proceedings by video conference, or by telephonic

14              conference if video conferencing is not reasonably

15              available.”

16        (10) Through this order, I now find that the guilty-plea hearing

17              in this case cannot be further delayed without serious harm

18              to the interests of justice.       My specific reasons are as

19              follows:

20        (11) On March 23, 2020, the Chief Judge of this District

21              activated The Continuity of Operations (“COOP”) Plan for

22              the Central District of California.

23        (12) Under the COOP Plan, all of the Courthouses of the Central

24              District of California are closed to the public except for

25              hearings on criminal duty matters.        Hearings by video and

26              telephonic conference may be held by individual Judges in

27              certain criminal matters, but Judges have no discretion to

28              hold in-person hearings.

                                          4
     Case 2:17-cr-00707-JFW Document 49 Filed 06/08/20 Page 5 of 8 Page ID #:248



 1        (13) A majority of all the District Judges in this District have

 2              extended the activation of the COOP Plan through and

 3              including June 1, 2020.       As a result, no Judge in this

 4              District will be able to hold any criminal trials or in-

 5              person hearings in criminal or civil cases until June 2,

 6              2020 -- at the earliest.

 7        (14) On April 9, 2020, the Judicial Council of the Ninth Circuit

 8              declared a judicial emergency in this District pursuant to

 9              18 U.S.C. § 3174(d).     The Judicial Council declared this

10              emergency because, among other reasons, the Central

11              District of California is one of the busiest judicial

12              districts in the country.

13        (15) As described in the report accompanying the Judicial

14              Council’s declaration, this District currently ranks 3rd in

15              the Ninth Circuit and 12th nationally in weighted filings,

16              with 692 weighted filings per judgeship for the 12-month

17              period ending December 31, 2019.       Considering the 10

18              judicial vacancies, the adjusted weighted filings per judge

19              is 1,076.   Overall, the total civil and criminal filings in

20              the District reached 16,890 in 2019.

21        (16) Prior to the Judicial Council declaring the judicial

22              emergency, the number of criminal cases filed by the U.S.

23              Attorney’s Office had risen substantially over previous

24              totals.   The USAO has represented that the number of AUSAs

25              in the Central District is at an all-time high, and that

26              the USAO will soon have approximately 220 AUSAs to

27              prosecute criminal cases.

28

                                          5
     Case 2:17-cr-00707-JFW Document 49 Filed 06/08/20 Page 6 of 8 Page ID #:249



 1        (17) This District is authorized 27 permanent judgeships, one

 2              temporary judgeship, and has 10 vacancies, the oldest of

 3              which has remained unfilled since 2014.         All are

 4              categorized as judicial emergencies.        There are eight

 5              nominees pending, but due to the COVID-19 pandemic the

 6              status of confirmation hearing dates remains uncertain.

 7              Seven active district judges are eligible to take senior

 8              status or retire immediately.

 9        (18) Since 2011, this District has requested anywhere from 8 to

10              13 additional judgeships.      The District has not received

11              any additional permanent or temporary judgeships since

12              1990.

13        (19) As the Judicial Conference concluded, the exceptionally

14              large number of cases pending in this District represents

15              an emergency.    A vacancy on a district court is generally

16              considered an “emergency” if the court’s “weighted filings”

17              exceed 600 per judgeship.      The Central District of

18              California’s weighted filings, 692 per judgeship (61

19              percent above the Conference standard), are high enough for

20              each Judge’s caseload to be deemed an emergency.

21        (20) In normal times, these extreme caseloads can interfere with

22              the prompt resolution of cases and administration of

23              justice in this District.      In an October 2019 letter to the

24              White House and Congress, the Chief Judge of this District

25              warned that “[a]s alarming as this is, the situation may

26              well worsen.    Many of the active district judges on the

27              Court who are eligible to retire continue to serve, despite

28              the ever growing workload.      If all of them chose to retire,

                                          6
     Case 2:17-cr-00707-JFW Document 49 Filed 06/08/20 Page 7 of 8 Page ID #:250



 1              only eleven active judges would remain, putting at grave

 2              risk our Court’s ability to serve the millions of people in

 3              the Central District.”

 4        (21) The ongoing COVID-19 pandemic will only exacerbate these

 5              serious problems.     As described in an April 9 Bloomberg

 6              article entitled “Short-Benched U.S. Trial Courts Face

 7              Post-Pandemic Crisis,” districts with high caseloads and a

 8              large number of judicial vacancies -- such as this District

 9              -- will be challenged to deal with the huge backlog of

10              trials, hearings, sentencings, and other matters once

11              normal operations resume.      In an email to Bloomberg

12              commenting on this article, the Chief Judge of this

13              District agreed that the Central District of California

14              will have a “significant backlog of trials” when normal

15              operations resume.     She further expressed that the Judicial

16              Council’s recent declaration was “critical for us, given

17              that all ten of our district judge vacancies have been

18              declared judicial emergencies, and that we have an

19              extremely heavy caseload.”

20        (22) Given these facts, it is essential that Judges in this

21              District resolve as many matters as possible via video

22              teleconference and telephonic hearing while the COOP Plan

23              remains in effect.     By holding these hearings now, this

24              District will be in a much better position to work through

25              the backlog of criminal and civil matters once in-person

26              hearings resume.

27        (23) I therefore conclude that the guilty-plea hearing in this

28              case cannot be further delayed without serious harm to the

                                          7
     Case 2:17-cr-00707-JFW Document 49 Filed 06/08/20 Page 8 of 8 Page ID #:251



 1              interests of justice.      If the Court were to delay this

 2              hearing until it can be held in-person, it would only add

 3              to the enormous backlog of criminal and civil matters

 4              facing this Court, and every Judge in this District, when

 5              normal operations resume.

 6        (24) In addition, in this specific case, the guilty-plea hearing

 7              in this case cannot be further delayed without serious harm

 8              to the interests of justice because defendant is currently

 9              detained pending trial, and if the Court were to sentence

10              defendant according to the calculations in the filed plea

11              agreement, defendant would receive a sentence of

12              approximately time served.

13        (25) The defendant in this case consents to proceed with his

14              guilty-plea hearing by video teleconference.

15        (26) Based on the findings above, and my authority under

16              § 15002(b) of the CARES Act, the guilty-plea hearing in

17              this case will be conducted by video teleconference as soon

18              as possible.

19

20        IT IS SO ORDERED.

21

22    June 8, 2020

23    DATE                                    THE HONORABLE JOHN F. WALTER
                                              UNITED STATES DISTRICT JUDGE
24

25   Presented by:

26
           /s/
27   CHARLES E. PELL
     Assistant United States Attorney
28   Santa Ana Branch Office

                                          8
